DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claim 1 under 35 U.S.C. 112b as presented in the Office Action mailed October 27, 2021 has been withdrawn.
In view of the amendment to the claims, the rejection of claims 2-10, 12, 13, 14 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-3, 5, 8-10, 15-22 are currently pending and rejected.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “wherein the check valve is configured to allow the internal atmosphere within the internal chamber to vent through the open check valve until pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state, the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of closing the dry ice and food in the internal chamber.”  The claim does not positively recite that the internal chamber is closed.  Therefore, the claim limitation of “the internal chamber having an oxygen concentration that is less than 1% within ninety seconds of closing the dry ice and food in the internal chamber” is unclear as to the specific metes and bounds of the claim.  This rejection can be overcome by amending claim 15 to positively recite that “the internal chamber is closed” and that “the internal chamber has an oxygen concentration that is less than 1% by volume.”
Further regarding the above limitation to claim 15, it is not clear as to whether the “configured to” language also modifies “the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of closing the dry ice and food in the internal chamber” and thus making the scope of the claim unclear as to whether the food package has an oxygen concentration that is less than 1% by volume, or whether the package only requires the structure of claim 1 together with dry ice and food disposed within the internal chamber, and where the valve is “configured to” cause the internal atmosphere to change “when” the internal chamber is closed. 
Claim 16 is rejected based on its dependence to claim 15.
Claim 17 recites, that “immediately prior to depositing the dry ice and food, the internal atmosphere has a pressure that is equal to ambient and the internal atmosphere comprises at least 19% oxygen by volume.”  This limitation is indefinite in view of the rejection above with respect to claim 15.  If claim 15 is directed to a closed package comprising less than 1% oxygen, then claim 17 is not clear as to what structure the above limitation would have imparted to the claimed food package, and is thus unclear as to how it would have further limited the claimed food package.   
Claim 18 recites, “wherein no active atmospheric modification process is applied to the internal atmosphere after depositing the food and dry ice within the internal chamber and before the oxygen concentration of the internal atmosphere becomes less than 1% by volume.”  This limitation is indefinite in view of the rejection above with respect to claim 15.  Similar to claim 17, this limitation is indefinite as it is not clear as to what structure the above intermediate condition would have imparted to the claimed package, and is thus also unclear as to how it would have further limited the claimed food package.   
Claim 19 is rejected based on its dependence to claim 15.
Claim 20 recites, “wherein the flexible liner is positioned about a top perimeter of the bin, the top perimeter being defined by top surfaces of the plurality of side walls.”  This limitation is indefinite view of the rejection above with respect to claim 15.  If claim 15 is intended to be directed to an closed package, and if claim 20 is intended to refer to a flexible liner that is open, then it is not clear as to how claim 20 it would have further limited the structure of claim 15.  
Claim 21 is rejected based on their dependence to claim 19.
Claim 22 is rejected based on its dependence to claims 15 and 19.  It is noted that since claims 15 and 19 are not clear as to whether the packaging is closed or not, this makes the structure of claim 22 unclear as to whether the first bin and the second bin have open or closed packages within each bin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spangelo (WO 2016146623) in view of Hartman (US 20070232473), Mohsin (“Thermal and Mechanical Properties of Poly(vinyl alcohol) Plasticized with Glycerol”) and ChemEurope.
Regarding claim 1, Spangelo teaches a food package comprising a flexible liner defining an internal chamber (see page 3, lines 16-17 - “sealable bag”).  Spangelo further teaches that there can be a check valve mounted to the liner, which would obviously have covered a wall aperture (see page 3, lines 4-6; see also, page 8, lines 24-32).   It would have been known to one having ordinary skill in the art, that a check valve is a one-way valve and therefore, it would have been obvious to one having ordinary skill in the art, that a one-way valve would have been configured to occupy a closed state blocking fluid communication between the internal chamber and ambient and an open state allowing fluid flow from the internal chamber through the wall aperture and into ambient.
Claim 1 differs from Spangelo in specifically reciting that, “said check valve comprising an inner barrier and a rigid outer barrier, the inner barrier and the rigid outer barrier having different material compositions and the inner barrier comprising a peripheral adhesive and a central inner barrier comprising one or more layers of perforated film, the one or more layers of perforated film having a melting temperature less than the rigid outer barrier to permit the one or more layers of perforated film to melt and permanently seal the check valve in the closed state when localized heat is applied to the check valve; and said check valve disposed completely external to the interior chamber.”
Hartman teaches a one-way valve entirely on the exterior of the flexible container (see figures 10, 12A-D; paragraph 60).  
Since Spangelo is not specific regarding the location of the check valve, to thus modify Spangelo and to place the check valve completely external to the internal chamber, as taught by Hartman would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on conventional locations for similar types of valves. 
Regarding the particulars of the check valve structure, it is noted that Hartman teaches a check valve that includes an inner barrier for preventing adhesive from migrating to the venting area (see figure 12D, figure 21A, item 292; paragraph 86); an rigid outer layer (figure 10D, item 140; figure 12D, item 144; paragraph 74, 97-99), where the flaps can be construed as having a degree of rigidity, because they can flex open but can also be closed.  The inner barrier has been taught by Hartman to comprise a peripheral adhesive (see figure 21a, 21B, item 250) and a central inner barrier comprising a perforated film (figure 21A, item 230; figure 10, item 130; paragraph 67 - which teaches that the vent material can be a perforated film).  Hartman further teaches that the inner barrier can be an epoxy, urethane emulsion, acrylic emulsion, or polyamide (paragraph 88), while the outer barrier (144 - “cover layer”) can be made from polymer film materials (paragraph 66).  Therefore Hartman teaches that the inner and outer barrier can have different material compositions.
As Spangelo already teaches a one way valve for releasing pressure from the interior of the package, and as Hartman also teaches an externally positioned one way valve also for releasing pressure from within a sealed food package, to thus modify Spangelo and to use known conventional one-way check valves would have been an obvious substitution of one conventional type of check valve for another, both equally recognized for relieving pressure within a sealed food package.  
Further regarding the new limitation of, “the one or more layers of perforated film having a melting temperature less than the rigid outer barrier” it is noted that Hartman teaches that the rigid outer barrier has been taught to be materials such as polyvinyl alcohol(see paragraph 66).  Mohsin et al. evidences that polyvinyl alcohol without any glycerol can have a melting point of 230°C (see page 3106, Table II).  Hartman further teaches that the perforated film (30, 230) can be made from materials such as polyethylene, which can have a melting point of 130°C as evidenced by ChemEurope (see page 3, last paragraph “physical properties”), which is less than that disclosed for polyvinyl alcohol.  Therefore, in view of Hartman, the combination encompasses using a perforated film having a melting temperature that is less than the rigid outer barrier.  
Furthermore, in view of the combination teaching the rigid outer barrier having a higher melt temperature than that of the perforated film, the combination is also seen to be able to melt the one or more layers of perforated film to permanently seal the check valve “when” localized heat is applied to the check valve.   It is noted that this is seen to be an intended use of the claimed food package and that the valve as taught by the combination would have been capable of performing this function.
Regarding claim 2, as shown in figure 10 and 11, Hartman teaches that the inner barrier also comprises a ring of adhesive (154) disposed about the perforated film (130) for providing adhesion to the outer barrier.  It is noted that the rejection relies on modification of the figure 10 embodiment with the advantages of using an inner barrier (292) as taught in figure 21A for preventing from migrating into the venting area.
Regarding claim 3, as shown in figure 12D, Hartman teaches that the outer barrier comprises a plurality of flaps configured to occupy a plurality of open positions and a fully closed position.  As the reference teaches a one way check valve to release pressure within the sealed package, it would have been obvious that such flaps would have been biased to the fully closed position.
Regarding claim 15, Spangelo the package further comprising dry ice (see at least, the figures and page 5, lines 12-15; page 7, lines 8-38) and food within the internal chamber (see at least the abstract) and where the liner is also taught to be sealed (page 6, lines 27-30).  
As the combination teaches a check valve that is used to allow gas to escape from the package and to subsequently close, it is seen that the check valve would be configured to allow the internal atmosphere within the internal chamber to vent through the open check valve until pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state.  That is, Spangelo’s package includes dry ice, which would necessarily sublimate (see page 7, lines 35-38) and Spangelo’s one-way valve is seen to be capable of opening to allow atmosphere within the chamber to vent until the pressure in the liner stabilizes so as to cause the check valve to close.   
Regarding the limitation of “the internal chamber having an oxygen concentration that is less than 1% by volume within ninety seconds of the closing the dry ice and food in the internal chamber,” Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6) and therefore, the prior art combination is also seen to teach a package having a valve that is configured to allow the internal atmosphere within the internal chamber to vent through the open check valve until a pressure within the liner stabilizes with ambient, thus causing the check valve to occupy the closed state, and the internal chamber having an oxygen concentration of less than 1% by volume after closing the dry ice and food in the internal chamber.”  Furthermore, the limitation of “within ninety seconds of closing the dry ice and food in the internal chamber” in view of the rejections under 35 U.S.C. 112b of claim 15, there is no positive recitation of a closed package and therefore, the above limitation is seen to recite an intended use of the claimed package.  
If it was intended that the claim is to positively recite a closed internal chamber having less than 1% by volume due to the check valve, then it is noted that Spangelo’s teachings of using a check valve and where the package has any residual oxygen removed, is seen to encompass having less than 1% oxygen within the internal chamber.  That is, it would have been obvious that “venting out any residual oxygen” as recited by Spangelo reads on removal of the presence of any oxygen within the chamber and therefore would read on “an oxygen concentration that is less than 1% by volume.” 
Regarding claim 17, in view of the rejection under 35 U.S.C. 112b, it is noted that if claim 15 can be construed to be a closed package, then it is not seen that particular atmosphere prior to sealing would have provided a patentable distinction over the combination.  Since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.   If claim 15 was intended to recite an open package that is capable of being closed, then it is noted that it would have been obvious that such an open package would have had ambient air within the package prior to closing, and therefore would have comprised at least 19% oxygen by volume.
Regarding claim 18, the claim is unclear in view of the rejections under 35 U.S.C. 112b.  Since the claim is directed to a product and not the method of making the product and as Spangelo teaches that the package is also configured to vent out any residual oxygen (see page 3, lines 4-6), the prior art is seen to teach a package that is substantially similar to that claimed.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Fallgren (WO 2017078587) and Malone (US 20020081041).
Claim 5 differs from the combination applied to claim 1 in specifically reciting, an assembly comprising the package of claim 1 disposed in an outer bin, the outer bin being made from at least one of metal and cardboard.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  
To modify Spangelo and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.   Further regarding the bin being made from at least one of metal and cardboard, Malone teaches outer containers for shipping that have been conventionally made from materials such as cardboard (see paragraph 40).  
To thus modify the combination and to use a cardboard container would have been an obvious matter of engineering and/or design, based on conventional materials used for the purpose of shipping foods.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Mizuno (US 5989608)
Regarding claim 8, Hartman teaches the peripheral adhesive is between ambient and the liner (see figure 21A, item 250, 254). 
Claim 8 differs in specifically reciting that the peripheral adhesive is also between ambient and the central inner barrier.
However, Mizuno teaches an adhesive layer (figure 9A, item 54) that is positioned between ambient and the liner (12, 32, 42) and is between ambient and the central inner barrier layer (figure 9A, item 58 - gas-permeable film).  To thus modify the combination, which already suggests two layers of adhesive for attachment of the outer layer and inner layers to the liner (see figure 10, item 150, 154; figure 21A, item 250, 254) and to use a single layer as taught by Mizuno would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another both recognized for securing a valve to a packaging.  Additionally, to position Hartman’s central inner barrier such that it is internal to the adhesive would have been obvious to one having ordinary skill in the art, in view of Mizuno, because Mizuno teaches this has been a conventional position for a similar structure used for performing a similar function.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Vitallo (US 20120027323 - cited on IDS) and Klimak (US 3245428).
Regarding claim 9, the claim differs from the combination applied to claim 1 in specifically reciting, “wherein the rigid outer barrier comprises a peripheral base and a dome, the dome comprising a plurality of flaps, each flap being configured to stop against a closing surface.”
However, Vitallo also teaches a one-way valve positioned externally on a flexible package (see paragraph 3 - the base of the casing is permanently sealed to the exterior surface of the storage container; paragraph 41 - components 15 and 17 located at a predetermined height from the base and located in a plane above the outer surface of the bag: Thus it would have been obvious to one having ordinary skill in the art, that the check valve can be completely external to the interior chamber.)  The outer barrier is seen to comprise a peripheral base and a dome and where the dome comprises a plurality of flaps (see figure 10b and 10c).
Because Vitallo teaches an outer barrier slitted structure that is similar to the outer barrier slitted structure already taught by Hartman (see figure 12D to 13F), to thus modify the combination and use a domed outer barrier material would have been an obvious substitution of one conventional biased valve cover for another, both recognized for performing a similar function of being biased closed while allowing gas to exit the container when an internal pressure has been increased.  Regarding the “each flap being configured to stop against a closing surface” since Vitallo’s outer barrier has flaps that abut each other, the flaps are seen to be configured to stop against a closing surface.  It is further noted however, that Klimak evidences positioning closing surfaces (see figure 2, item 12) for check valves, where the closing surfaces abut the flaps (11) for providing sealing contact and positioning in relation to each other (see column 3, lines 9-29). 
Modification of the combination to provide such closing surfaces would have been obvious to one having ordinary skill in the art to ensure sealing contact and the requisite closing of the flaps.
Regarding claim 10, in view of Hartman, Vitallo and Klimak, the combination teaches, “wherein each flap is formed by a slit cut into the dome and each flap is configured to open by hinging about a crease defined in the dome, and each flap is biased by an internal spring force toward a closed position where the flap is stopped against the closing surface.”

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 15 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Locke (US 5236728) Fallgren (WO 2017078587) and Malone (US 20020081041).
Regarding claim 16, it is noted that the claim differs from the combination applied to claim 15 in specifically reciting, wherein a weight of the food is sufficient to rip the flexible liner.  It is noted however, that ripping the flexible liner would also have been a function of the particular type and amount of food placed within the liner.  Nonetheless, Locke evidences that foods can indeed rip flexible liners (i.e. bags)(see column 1, lines 36-50).   Therefore, it is not seen that patentability can be predicated on the particular quantity of food to be packaged, where such a modification would have been an obvious matter of engineering and/or design.
Nonetheless, it is noted that Fallgren teaches that it has been notoriously conventional to place packages similar to that of Spangelo into an outer rigid container (see figure 63A) and Malone teaches that rigid outer containers can provide protection for food liners placed therein (see paragraph 40).
Therefore, to modify the combination and to package a quantity of food that could rip the liner would have been an obvious matter of engineering and/or design based on the desired amount of food to be packaged within the liner.  In view of this, it would have been obvious to one having ordinary skill in the art to modify Spangelo and use a rigid outer container for the purpose of protecting the flexible liner having food contained therein and would thus have facilitated allowing for additional quantities of food within the liner.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 15 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Morris (US 20060013929), Barshak (US 20140134303) and Fallgren (WO 2017078587).
Regarding claim 19, the claim differs from the combination applied to claim 15 in specifically reciting, “further comprising a bin that includes a bottom and a plurality of side walls, the packaging being positioned in the bin prior to the dry ice and food being deposited int eh internal chamber, the food being deposited into the packaging as raw and at a refrigerated temperature, the dry ice flash freezing the food, wherein the food has never been frozen prior to being deposited into the packaging.”  
However, regarding the food being a flash frozen food and the food being raw, Morris evidences that flash frozen raw foods can be advantageous for extending shelf-life and while locking in the flavors (see paragraph 52 - raw fish; paragraph 63).  Barshak also teaches that the meat can be fresh and subsequently frozen (paragraph 36-40 - where fresh lobster - i.e. raw lobster - is flash frozen).  
As Spangelo is not seen to be limiting regarding the particular type of food, to thus package flash frozen food would have been obvious for the purpose of extending the shelf-life while also avoiding cell membrane damage and preserve flavor. 
Claim 19 differs from this combination in reciting, that food package comprises the packaging in a bin comprising a bottom and a plurality of side walls.
However, Fallgren teaches in figure 63A that the container (20 - i.e. the flexible bags) can be placed into a rigid container, which would thus have had a base and side walls.  To modify the combination applied to claim 15 and to place the flexible bags into an outer container would have been obvious to one having ordinary skill in the art for transporting the flexible containers in a protective outer container.  
Regarding the packaging being positioned in the bin prior the dry ice and food being deposited in the internal chamber and the food being deposited at a refrigerated temperature, as the claim is directed to a product and not the method of making the product, the combination is seen to teach the structure implied by the claim, which is a bin that includes packaging that comprises dry ice and food, where the food is a flash frozen food.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of House (US 1674724) and Bangs (US 2149412) and as evidenced by the definition of “about.”
Regarding claim 20, it is seen that Figure 67 of Fallgren can be construed to teach the flexible liner can be construed as being positioned about (i.e. in the vicinity, near) “a top perimeter” of the bin, the top perimeter being defined by top surfaces of the plurality of side walls.  (see the enclosed definition of “about”).  Furthermore, in view of figure 67 of Fallgren, positioning the flexible liner “about a top perimeter of the bin” would have been an obvious rearrangement of parts, where simply moving the flexible liner closer to a sidewall of the bin would have resulted in the flexible liner being positioned “about” a top perimeter.   Furthermore, positioning the flexible liner about a top perimeter would also have been a function of the specific size of the bin; and as such matters of proportion are not seen to provide a patentable distinction over the prior art combination which already suggests a flexible liner about a top perimeter of the bin.  
Nonetheless, it if further noted that House discloses a flexible liner (figures 1-3, item 3, 4) which is within a bin and where the liner is “positioned about a top perimeter of the bin.”  Bangs also teaches a flexible liner (figure 1, item 10) for a food package, where the liner can be positioned about a top perimeter of a bin (see figure 1, item 1).  Modification of the combination to position the inner liner about a top perimeter of the bin would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired size of the flexible liner comprising the food, and the particular desired size of the flexible liner to the bin within which it can be placed. 
If Applicant intends claim 15 to be a closed package, and if the limitation “about a top perimeter of the bin” as recited in claim 20 is to mean that the flexible liner is “wrapped about a top perimeter of the bin” (and therefore in an open configuration) then it is not clear as to how this would have further limited claim 15, which would have been a closed package.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Hoffman (US 20130048125).
Regarding claim 21, Spangelo already teaches that the packaging having the check valve can relieve pressure within the package and therefore is seen to be equilibrated with ambient (see at least, page 3, lines 4-6).  
Fallgren further teaches that there should not be any significant pressure built up in the bag and therefore also suggests that the package is capable of having an internal pressure stabilized with ambient (see page 52, lines 7-11).  Fallgren teaches that the bin can be subsequently closed (see figure 64 and page 119, lines 15-25).  Because the combination further teaches a check valve to prevent gas from entering the package, it would have been obvious to one having ordinary skill in the art to that the package is also capable of stabilizing the pressure inside the liner based on the desired internal pressure within the liner.  Additionally, Hoffman further evidences one way pressure valves that open when there is a pressure differential and then close when the pressure differential no longer exists (see paragraph 110 - pressure differential of less than about 0.4psig).  Thus, Hoffman is seen to encompass stabilizing pressure with ambient.  Modification of the combination to have the sealed packaging that can be equilibrated with ambient would have been obvious to one having ordinary skill in the art for the purpose of maintaining a particular pressure within the package.   
Regarding the bin comprising a closing flap configured to close the packaging inside the plurality of side walls, Fallgren further teaches that the bin comprises a closing flap (see figure 65A - where the lid can be construed as a closure flap).  Alternatively, Fallgren also teaches closure elements such as that shown in figure 51A, item 5170A, which is a tape (page 79, lines 9-12) that can be construed a as closing flap, that is also configured to close the packaging inside the bin.  Bangs, as applied to claim 20 also teaches a bin having closure flaps (see figure 1, item 4).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 19 above, which relies on Spangelo (WO 2016146623) as the primary reference, and in further view of Brown (US 5354569) and Bowden (US 20080134640).
Regarding claim 22, it is noted that the structure imparted by the claim is seen to be a first bin enclosing a first packaging and a second bin enclosing a second packaging, both of which are shrink wrapped on a pallet. 
Regarding claim 22, to provide a second bin similar to that taught by the combination applied to claim 19 would have been obvious to one having ordinary skill in the art, as a duplication of the same package.  Nonetheless, since Brown teaches stacking (see the abstract, figure 1; column 3, lines 53-63), it would have been obvious to have provided a second bin in a similar manner as a first bin for stacking similar packages so as to reduce the storage footprint of multiple of the same packages.
Claim 22 differs in specifically reciting mounting the first and second bin on a pallet and shrink wrapping the pallet.
However, Bowden teaches that it has been conventional to use a pallet to facilitate the transport of goods and to protect goods from damage (see paragraph 3) and further where the stacked containers (see figure 9) can be shrink wrapped (see paragraph 69) to tightly seal and secure the goods.
To modify the combination to stack similar bins on a pallet and then shrink wrap the pallet would have been obvious to one having ordinary skill in the art, for the purpose of keeping the bins stable during transport.

Response to Arguments
On page 7 of the response, Applicant urges that the combination does not teach or suggest the new limitation of, “the one or more layers of perforated film having a melting temperature less than the rigid outer barrier to permit the one or more layers of perforated film to melt and permanently seal the check valve in the closed state when localized heat is applied to the check valve.”
This argument is moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792